Citation Nr: 1630087	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-23 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a cervical and lumbar spine disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1964 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2011, the Veteran presented testimony during a videoconference hearing before the Undersigned.  A copy of the hearing transcript is of record.  

In January 2013, October 2013, and August 2014, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development and due process considerations.  Following the issuance of a supplemental statement of the case, the claim was returned to the Board.  

In March 2015, the Board denied entitlement to service connection for a cervical and lumbar spine disorder.
 
The Veteran appealed the denial of service connection for a cervical and lumbar spine disorder to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, pursuant to a Joint Motion for Remand dated that same month, the Court vacated the Board's decision and remanded the Veteran's claims of entitlement to service connection for a cervical and lumbar spine disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts that service connection is warranted for a claimed cervical and lumbar spine disability, which he asserts was caused by or is related to military service, to include his involvement in a helicopter crash in 1966.  He asserts that he has experienced back pain since 1966 when the helicopter that he was riding in was shot down from approximately 20 feet in the air during takeoff which caused it flip upside down and land on its rotor.  He has consistently reported that he was thrown from the helicopter onto his back.  

In the January 2016 Joint Motion for Remand (JMR), the parties agreed that the July 2009 VA examination was inadequate.  In this regard, the JMR states that the VA examiner's statements regarding the Veteran's cervical spine were not supported by the evidence of record and the VA examiner's opinion is based on inaccurate factual premises.   According to the JMR, in order for a VA examination report to be adequate, it must be based upon consideration of the Veteran's medical history, including other examinations of record, and describe the disability in detail. 

Specifically, the JMR states that the July 2009 VA examination report reflects that the VA examiner stated that the July 1967 separation examination report reflected that the Veteran did not have sequelae of the spine, that the Veteran's cervical spine disorder began in 2005 or 2006, and that there was no evidence that the Veteran sustained an injury to his neck in service.  To the contrary, the July 1967 separation examination does not reflect a finding of no sequelae, and the medical evidence of record reflects that the Veteran sought treatment for a cervical spine disorder since approximately 1999.  Likewise, the VA examiner did not discuss the Veteran's assertions of a back and neck injury secondary to a fall from a helicopter during service.  

The Board observes that the Veteran's service treatment records show a complaint of back pain in December 1965 with report of some back trouble since a few months prior.  Additionally, the Veteran indicated that he experienced recurrent back pain in October 1965 and July 1967 reports of medical history.  Physical examination of the Veteran's back on all occasions, to include on separation examination in July 1967, was normal.  The Board also points out that the Board, in the March 2015 decision, found that the Veteran was competent and credible to report an in-service back injury due to an unconfirmed helicopter crash. 

Based on the JMR's findings, as incorporated into the Court's Order, the Board finds that the Veteran should be provided a new VA examination in connection with his claim for service connection of a cervical and lumbar spine disorder.  Neither VA nor the Court can exercise independent medical judgment in deciding an appeal; thus, new medical opinions must be obtained.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any cervical and/or lumbar spine disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether:

It is as least as likely as not (50 percent probability or more) that any current cervical and/or lumbar spine disorders are related to any event or injury during service.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

A complete rationale must accompany each opinion provided.  Specific reference to the medical and lay evidence of record, including the relevant medical history as discussed in the REMAND section, must be provided.

2.  After completing any additional notification or development deemed necessary, the Veteran's claim for service connection should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



